REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The rejection of claims 8-14 and 21-28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendment.
	The limitation of dependent claim 14 directed to the drying device comprising a spray dryer with specific inlet and outlet temperatures, which did not have prior art rejections in the previous office action, is now incorporated into independent claim 1, thus overcoming all the prior art in the previous office action which are all directed toward fluidized bed drying. As there is seen no motivation, direction or guidance in modifying the drying device of Akkermans ‘184, Akkermans ‘544, Assmann, or Capeci to a spray spryer such that the recited anionic surfactant is added to the spray dyer as a liquid, the recited solid binder is dissolved with the liquid surfactant and/or the recited carrier is added to the drying device as a solid component. Accordingly, the subject matter, as a whole, would not have been obvious to one of ordinary skill in the detergent art.  
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                             /LORNA M DOUYON/                                                                             Primary Examiner, Art Unit 1761